Under the complicated circumstances shown in the record, we think that the default of the defendants should have been opened on proper terms. The order is, therefore, reversed, and the motion to open the default and vacate the judgment is granted on condition that the defendants within twenty days pay to the plaintifE the sum of thirty dollars costs; in ease the defendants fail to comply with this direction, the order is affirmed, with ten dollars costs and disbursements. Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ., concurred.